Citation Nr: 1734669	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disability, diagnosed as generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to July 1991, with honorable service in Southwest Asia.  [He also had a period of active duty for training (ACDUTRA) from April 1982 to August 1982.]

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Jackson, Mississippi RO.

In June 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.

[The Veteran had also initiated an appeal of the denial of service connection for bilateral hearing loss and for tinnitus.  Prior to the case being certified to the Board, the Veteran submitted a written statement in April 2014 withdrawing his appeal for those two matters.  Consequently, they are not before the Board.]


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed generalized anxiety disorder began in active service and has persisted since that time.


CONCLUSION OF LAW

Service connection for a psychiatric disability, diagnosed as generalized anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran has been diagnosed with generalized anxiety disorder during the period of the current claim (including on VA psychiatric examination in July 2015).  His DD Form 214 documents that he was ordered to active duty in support of Operation Desert Shield/Desert Storm, and that he served in Southwest Asia from October 1990 to June 1991 during that period of active service.  Additionally, a January 1991 service treatment record documented a recommendation for a "Psych consult when [he] returns to duty station."  The July 2015 VA examiner opined that the Veteran's generalized anxiety disorder "is at least as likely as not incurred during [his] combat deployment."  The July 2015 VA examiner's opinion is the most probative evidence of record which addresses a causal link between the Veteran's current generalized anxiety disorder and his military service.  Thus, service connection for a psychiatric disability, diagnosed as generalized anxiety disorder, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a psychiatric disability, diagnosed as generalized anxiety disorder, is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


